Michael Brian, OSB No. 710309
michael@brianlawfirm.com
Brian Law Firm LLC
1611 East Barnett Rd
Medford, Or 97501
Telephone: (541) 772-1334
Facsimile: (541) 770-5560
Travis Eiva, OSB No. 052440
travis@zemereiva.com
Zemper Eiva Law LLC
101 East Broadway, Ste. 303
Eugene, OR 97401
Telephone: (541)-636-7480
Facsimile: (458) 205-8658

of Attorneys for Plaintiff

                    IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
 TRAVIS BATTEN,
                                              Case No. 3:19-cv-01200-MC
                         Plaintiff,           Consolidated with:
                                              Case No. 1:18-cv-00676-MC
 vs.
                                              PLAINTIFF’S SECOND MOTION
                                              FOR PARTIAL SUMMARY
 STATE FARM MUTUAL                            JUDGMENT
 AUTOMOBILE INSURANCE
 COMPANY,                                     Pursuant to Fed. R. Civ. P. 56(a)
                                              Request for Oral Argument
                        Defendant.


                              LR 7-1(a) CERTIFICATION

        The attorneys for the above-captioned parties made a good faith effort through

telephone and email to resolve the basis for this Motion and were unable to do so.

/////



Page | 1 PLAINTIFF’S SECOND MOTION FOR PARTIAL SUMMARY JUDGMENT
                                        MOTION

      Plaintiff Travis Batten respectfully moves this Court for an order granting partial

summary judgment that State Farm may not decline to pay UM/UIM benefits for any of

his damages based on the provision of workers’ compensation benefits for those damages.

                         CASE BACKGROUND AND FACTS

       Please see Plaintiff’s Motion for Partial Summary Judgment on the availability of

UM/UIM coverage (filed the same day as the instant motion) for information on the case

background and underlying facts.

                                 LEGAL STANDARD

       The court must grant summary judgment if there are no genuine issues of material

fact and the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(a).

An issue of fact is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Hoffman v. Foremost Signature Ins. Co., 989 F. Supp.

2d 1070, 1075, 2013 WL 5723313 (D. Or. 2013) (citing Villiarimo v. Aloha Island Air.,

Inc., 281 F.3d 1054, 1061 (9th Cir.2002), which in turn quoted Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). The court views the

evidence in the light most favorable to the non-moving party. Allen v. City of Los Angeles,

66 F.3d 1052, 1056 (9th Cir.1995) (citing Jesinger v. Nevada Fed. Credit Union, 24 F.3d

1127, 1130 (9th Cir.1994)). If the moving party shows that there are no genuine issues of

material fact, the nonmoving party must go beyond the pleadings and designate facts




Page | 2 PLAINTIFF’S SECOND MOTION FOR PARTIAL SUMMARY JUDGMENT
showing an issue for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 91

L.Ed.2d 265 (1986); see Fed.R.Civ.P. (56)(c).

                                  LEGAL ANALYSIS

       The Oregon Legislature enacted ORS 742.504, which provides model minimum

terms of UM/UIM coverage, mandating that “[e]very policy required to provide

[UM/UIM] coverage . . . shall provide [such] coverage [that] is no less favorable” than the

provisions set forth in ORS 742.504. (Emphasis added). If an insurance policy has

“[a]ny UM[/UIM] provisions that are less favorable to an insured than those required under

ORS 742.504(1) to (12)[, then the provisions] are unenforceable against an insured in

Oregon.” Erickson v. Farmers Ins. Co. of Oregon, 331 Or. 681, 685, 21 P.3d 90, 93 (2001).

Moreover, because “an insurer may add terms to an Oregon policy that are . . . more

favorable to the insured than those required by the statutes,” whenever a reviewing court

discovers a term of UM/UIM coverage that is less favorable to the insured than ORS

742.504, the reviewing court simply applies the policy as if the offending provision has

been erased, sometimes resulting in the policy being made more favorable to the insured

than the terms of ORS 742.504. Id.

       In this case, ORS 742.504(7)(b) provides that a UM/UIM insurer may enjoy a credit

for any injuries to the insured for which he or she has received workers’ compensation

benefits. Subsection (7)(b) provides:

       Any amount payable under the terms of this coverage because of bodily
       injury sustained in an accident by a person who is an insured under this
       coverage shall be reduced by the amount paid and the present value of all



Page | 3 PLAINTIFF’S SECOND MOTION FOR PARTIAL SUMMARY JUDGMENT
       amounts payable on account of the bodily injury under any workers’
       compensation law, disability benefits law or any similar law.

Accordingly, if an insurer elects to include those terms within its policy, the insurer need

not pay any UM/UIM benefits for any damages to the insured for which workers’

compensation benefits have been paid or are payable.

       However, State Farm did not include the terms of subsection (7)(b) in its policies.

Instead, State Farm chose to use substantively different terms to claim a credit for workers

compensation benefits:

       Specifically, the three State Farm policies purchased by Travis Batten provide:

       We will not pay under Uninsured Motor Vehicle Bodily Injury and Property
       Damage Coverage any damages:

       .....

       2. that:

               a. have already been paid;

               b. could have been paid; or

               c. could be paid

       to or for the insured under any workers’ compensation law, disability benefits
       law, or similar law[.]

Dkt. 14-1 Declaration of Ralph Spooner at Exhibit 1, p. 28; Exhibit 2, p. 28; Exhibit 3, p.

28.

       Of course, insurers like State Farm need not use the exact statutory wording in their

policies to obtain the same result as the minimum coverage required under the statute. But

if the chosen terms provides less favorable coverage to the insured than the coverage


Page | 4 PLAINTIFF’S SECOND MOTION FOR PARTIAL SUMMARY JUDGMENT
required by the statute, then the provision in the policy is non-enforceable, and the insurer

is not entitled to obtain the benefit of the limitations that it would have received if it had

tracked the statutory terms. Erickson, 331 Or at 686. In other words, when an insurer writes

a provision into the policy that is more restrictive against the insured than what is required

under the policy, effectively the policy is read as if that provision has been erased and

nothing is inserted in its place. Id.

       Here, State Farm’s chosen terms to obtain credit for workers’ compensation

payments limits the UM/UIM coverage to the insured in ways not contemplated in ORS

742.504(7)(b). Specifically, it states that State Farm “will not pay [any UM/UIM benefits

for] any damages . . . that [] have already been paid[,] could have been paid[,] or could be

paid to or for the insured under any workers’ compensation law[.]” In contrast the statute

only allows the insurer to decline to pay UM/UIM benefits for any damages “by the amount

paid and the present value of all amounts payable on account of the bodily injury under

any workers’ compensation law[.]” (Emphasis added). State Farm’s provision seeks to

obtain a worker’s compensation credit without any provision for present value as required

by the statute. Without that reduction the policy terms provide State Farm a larger credit

than what it is entitled to under the statute. Likewise, the State Farm provision allowing

for a credit on a “could have been paid” basis as opposed to the statutory terms of amounts

actually “paid” allows State Farm a credit based on all possible past payments rather actual

past payments. The terms are “less favorable to an insured than th[e terms] required under

ORS 742.504(1) to (12)[and therefore are] unenforceable against an insured in Oregon.”



Page | 5 PLAINTIFF’S SECOND MOTION FOR PARTIAL SUMMARY JUDGMENT
Erickson, 331 Or. at 685. The workers’ compensation credit provision in the policy must

be read out of the policy, and therefore State Farm cannot receive any credit in relation to

workers’ compensation benefits.

                                     CONCLUSION

       For the foregoing reasons, plaintiff Travis Batten respectfully requests that this

Court grant his motion for partial summary judgment that State Farm may not decline to

pay UM/UIM benefits for any damages based on the provision of workers’ compensation

benefits for those damages.

DATE: January 31, 2020.

 BRIAN LAW FIRM, LLC                           ZEMPER EIVA LAW LLC


 /s/Michael Brian                              /s/Travis Eiva
 Michael Brian, OSB No. 710309                 Travis Eiva, OSB No. 052440




Page | 6 PLAINTIFF’S SECOND MOTION FOR PARTIAL SUMMARY JUDGMENT
